Citation Nr: 1819168	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for Gastroesophageal Reflux Disease (GERD).  

2.  Entitlement to a rating in excess of 10 percent for a scar on the dorsum of the right hand as of April 26, 2016, and to an initial compensable rating for a scar on the dorsum of the right hand prior to April 26, 2016.

3.  Entitlement to an initial compensable rating for essential tremors.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1987 to July 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that hearing has been associated with the claims file.  

This case was previously before the Board in June 2017, at which time the issues on appeal were remanded for further development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to an initial compensable rating for essential tremors is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he requested a withdrawal of his appeal as to his claim of entitlement to increased ratings for GERD and a right hand dorsum scar.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  
Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

The record shows that the Veteran filed a timely Notice of Disagreement with the ratings assigned for his entitlement to service connection for GERD and a scar on the dorsum of his right hand in a June 2011 rating decision.  In July 2012, the Veteran perfected an appeal of those issues.  

In testimony given before the undersigned Veterans Law Judge in January 2018, the Veteran, through his representative, expressed a desire to withdraw his appeal of entitlement to increased ratings for GERD and a scar on the dorsum of his right hand.  See Bd. Hrg. Tr. at 3.  Subsequently, the undersigned confirmed the Veteran's intent to withdraw the issue, and stated on record that the issue was withdrawn.  Id. 

As the Veteran has withdrawn his appeal as to these issues, there remain no allegations of error of fact or law for appellate consideration regarding GERD and a right hand dorsum scar.  Therefore, the Board does not have jurisdiction to review the appeal.  Accordingly, the appeal must be dismissed as to the Veteran's claim of increased ratings for GERD and a scar on the dorsum of his right hand.  38 C.F.R. § 20.204 (2017). 


ORDER

Entitlement to an increased rating for GERD is dismissed.

Entitlement to an increased rating for a right hand dorsum scar is dismissed.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  In January 2018, the Veteran testified before the undersigned Veterans Law Judge and indicated that the symptoms of his essential tremors had worsened.  The Veteran explained that he worked as an electrician but could not hold his tools.  He further reported that it was hard for him to hold items like cups and plates and that he had difficulty doing more fine-motor tasks with his hands.  A review of the record shows that the Veteran was last afforded an examination for his essential tremors in April 2016.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In light of the Veteran's January 2018 testimony that his symptoms have worsened, a remand is necessary to afford the Veteran a new VA examination to determine the current level of severity of all impairment resulting from his service-connected essential tremors.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA, and pertinent, outstanding private, treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current level of severity of all impairment resulting from his service-connected essential tremors.  The claims file should be made available to, and reviewed by the examiner.  All indicated tests and studies should be performed.  The examiner should provide all information required for rating purposes, to include any impact the Veteran's essential tremors have on his ability to work.  

3.  Confirm that the VA examination report comports with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the issue on appeal based on the entirety of the evidence.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


